Exhibit 10.10

 

SUPPLY AGREEMENT

 

This SUPPLY AGREEMENT (this “Agreement”) is made and entered into as of March 1,
2004, by and among Chemdex, Inc., a Kansas corporation (“Supplier”) and Sparhawk
Laboratories, Inc., a Missouri corporation (“Purchaser”):

 

W I T N E S S E T H:

 

WHEREAS, Supplier and Purchaser have agreed that Supplier will agree to supply
to Purchaser and Purchaser will agree to purchase from Supplier, on and subject
to the terms and conditions hereinafter set forth, bulk quantities of each of
Ferric Hydroxide (a/k/a Dialyzed Iron) and Hydrogenated Dextran solution (a/k/a
Dextran solution) for use in producing 10% Bulk Iron Dextran Solution for
veterinary use (collectively, the “Products”); and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Supplier and Purchaser hereby agree as
follows:

 


1.                                       COMMITMENT OF PURCHASER.  PURCHASER
AGREES DURING THE TERM (AS DEFINED BELOW) THAT PURCHASER WILL PURCHASE ONE
HUNDRED PERCENT (100%) OF PURCHASER’S PRODUCTS NEEDS FOR THE MANUFACTURE OF 10%
BULK IRON DEXTRAN SOLUTION EXCLUSIVELY FROM SUPPLIER; PROVIDED, HOWEVER, THAT
PURCHASER SHALL BE OBLIGATED TO PURCHASE PRODUCTS EXCLUSIVELY FROM SUPPLER ONLY
SO LONG AS:

 


(A)                                  SUPPLIER MAKES AVAILABLE FOR SALE TO
PURCHASER SUFFICIENT FERRIC HYDROXIDE AND HYDROGENATED DEXTRAN SOLUTION, IN BOTH
CASES WHICH MEET THE PRODUCT SPECIFICATIONS SET FORTH ON SCHEDULE 1 HERETO, TO
MEET ALL OF PURCHASER’S REQUIREMENTS DURING THE TERM; AND

 


(B)                                 SUPPLIER IS NOT IN MATERIAL BREACH OF THIS
AGREEMENT, WHICH BREACH CONTINUES UNCURED IN EXCESS OF THIRTY (30) DAYS
FOLLOWING THE DATE WRITTEN NOTICE REASONABLY DESCRIBING SUCH BREACH IS DELIVERED
BY PURCHASER TO SUPPLIER PURSUANT TO THE TERMS HEREOF.

 


2.                                       COMMITMENT OF SUPPLIER.  SUPPLIER
AGREES DURING THE TERM THAT SUPPLIER WILL SELL PRODUCTS IN THE UNITED STATES OF
AMERICA FOR USE IN PRODUCING 10% BULK IRON DEXTRAN SOLUTION FOR VETERINARY USE
EXCLUSIVELY TO PURCHASER; PROVIDED, HOWEVER, THAT SUPPLIER WILL BE OBLIGATED TO
REFRAIN FROM SELLING PRODUCTS IN THE UNITED STATES OF AMERICA FOR USE IN
PRODUCING 10% BULK IRON DEXTRAN SOLUTION FOR VETERINARY USE TO ANY PERSON OR
ENTITY OTHER THAN PURCHASER ONLY SO LONG AS:

 


(A)                                  PURCHASER PURCHASES NO LESS THAN XXXX*
KILOGRAMS OF FERRIC HYDROXIDE AND XXXX* KILOGRAMS OF HYDROGENATED DEXTRAN
SOLUTION EVERY TWO (2) CALENDAR QUARTERS (EACH, A “PURCHASE PERIOD”) DURING THE
TERM; PROVIDED, HOWEVER, THAT THIS CONDITION (A) SHALL NOT APPLY IF SUPPLIER
MATERIALLY FAILS TO FILL PURCHASER’S ORDERS FOR FERRIC HYDROXIDE AND
HYDROGENATED DEXTRAN SOLUTION WITH PRODUCTS MEETING THE PRODUCT SPECIFICATION
SET FORTH ON SCHEDULE 1 HERETO; AND

 


(B)                                 PURCHASER IS NOT IN MATERIAL BREACH OF THIS
AGREEMENT, WHICH BREACH CONTINUES UNCURED IN EXCESS OF THIRTY (30) DAYS
FOLLOWING THE DATE WRITTEN NOTICE REASONABLY DESCRIBING SUCH BREACH IS DELIVERED
BY SUPPLIER TO PURCHASER PURSUANT TO THE TERMS HEREOF.

 

--------------------------------------------------------------------------------

*  Confidential portions omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 


3.                                       PRICE AND PAYMENT.

 


(A)                                  PURCHASER SHALL PROVIDE REASONABLE ADVANCE
WRITTEN NOTICE OF NO LESS THAN THIRTY (30) DAYS TO SUPPLIER OF ITS REQUIREMENTS,
INCLUDING ALL APPLICABLE SPECIFICATIONS THEREFOR CONSISTENT WITH PAST DEALINGS
BETWEEN THE PARTIES AND NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT (AN
“ORDER”).

 


(B)                                 PURCHASER WILL QUARTERLY PROVIDE SUPPLIER
WITH ROLLING FORECASTS PROJECTING PURCHASER’S ESTIMATED DEMAND FOR THE
PRODUCTS.  SUCH ROLLING FORECASTS ARE INTENDED SOLELY FOR THE PURPOSE OF
ASSISTING SUPPLIER IN ITS PLANNING AND PROCUREMENT OF MATERIALS FOR PRODUCT.

 


(C)                                  DURING THE TERM OF THIS AGREEMENT,
PURCHASER SHALL PAY TO SUPPLIER US$XXXX* PER KILOGRAM, DRY BASIS, OF IRON
SUPPLIED AS A FERRIC HYDROXIDE SOLUTION AND US$XXXX* PER KILOGRAM, DRY BASIS, OF
DEXTRAN SUPPLIED AS A HYDROGENATED DEXTRAN SOLUTION (EACH SUCH AMOUNT IS
REFERRED TO AS THE “BASE PRICE”); PROVIDED, HOWEVER, THAT DURING THE SECOND AND
EACH SUBSEQUENT YEAR OF THIS AGREEMENT, SUPPLIER MAY INCREASE THE BASE PRICE FOR
EACH PRODUCT, NOT TO EXCEED MORE THAN XXXX* PERCENT (XX*%) PER ANNUM, SOLELY FOR
XXXX* AS REASONABLY DOCUMENTED BY WRITTEN EVIDENCE PROVIDED BY SUPPLIER TO
PURCHASER.

 


(D)                                 DURING YEARS 6-10 OF THIS AGREEMENT,
SUPPLIER MAY ADD TO THE BASE PRICE OF EACH PRODUCT (AS CALCULATED PURSUANT TO
PARAGRAPH (C) ABOVE) A SURCHARGE (THE “SURCHARGE”) AS SET FORTH BELOW:

 

XXXX*

 

The foregoing Surcharges apply during each specified year, but are not
cumulative.

 


(E)                                  DURING YEARS 1-5 OF THIS AGREEMENT, THE
“PRICE” FOR EACH PRODUCT SHALL BE THE BASE PRICE CALCULATED AS SET FORTH IN
PARAGRAPH (C) ABOVE.  DURING YEARS 6-10 OF THIS AGREEMENT, THE “PRICE” FOR EACH
PRODUCT SHALL BE THE SUM OF THE BASE PRICE CALCULATED AS SET FORTH IN PARAGRAPH
(C) ABOVE PLUS THE SURCHARGE FOR SUCH YEAR AS SET FORTH IN PARAGRAPH (D) ABOVE.

 


(F)                                    PURCHASER SHALL PAY THE PRICE FOR EACH
ORDER OF PRODUCTS SET FORTH IN THE INVOICE DELIVERED BY SUPPLIER TO PURCHASER
WITH RESPECT THERETO WITHIN THIRTY (30) DAYS AFTER INVOICE DATE (WHICH SHALL BE
NO EARLIER THAN THE DATE THE PRODUCTS ARE RECEIVED BY PURCHASER) OF SUCH
PRODUCT, UNLESS OTHERWISE AGREED TO IN WRITING BY THE PARTIES HERETO.

 


(G)                                 EXCEPT AS PROVIDED IN SECTION 4(B) BELOW,
ANY NATIONAL, STATE, PROVINCIAL, COUNTY OR MUNICIPAL SALES OR USE TAX, EXCISE,
OR SIMILAR CHARGE OR ANY OTHER TAX ASSESSMENT, LICENSE, FEE OR OTHER CHARGE
ASSESSED OR CHARGED IN THE SALE OF PRODUCTS SOLD TO PURCHASER BY SUPPLIER
PURSUANT TO THIS AGREEMENT SHALL BE THE RESPONSIBILITY OF PURCHASER, AND SHALL
BE PAID BY PURCHASER TO SUPPLIER WITH RESPECT TO EACH ORDER OF PRODUCT IN
ADDITION TO THE PRICE.

 

--------------------------------------------------------------------------------

*  Confidential portions omitted and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 


4.                                       OTHER TERMS AND CONDITIONS OF PURCHASE
AND SALE.  UNLESS EXPRESSLY OTHERWISE AGREED IN WRITING BY SUPPLIER, ALL ORDERS
SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS, IN ADDITION TO THOSE SET
FORTH IN THE OTHER SECTIONS OF THIS AGREEMENT:

 


(A)                                  ALL ORDERS SHALL BE GOVERNED EXCLUSIVELY BY
THE TERMS OF THIS AGREEMENT NOTWITHSTANDING IN PARTICULAR BUT WITHOUT LIMITATION
ANY TERMS CONTAINED IN ANY PURCHASE ORDER BY PURCHASER OR ACKNOWLEDGEMENT OF
SAME BY SUPPLIER.

 


(B)                                 ALL PRODUCTS ARE SOLD BY SUPPLIER FOB
LENEXA, KANSAS.  SUPPLIER SHALL PAY ALL FREIGHT CHARGES, CUSTOM CHARGES AND
DUTIES AND TITLE SHALL PASS TO PURCHASER WHEN PRODUCTS ARE RECEIVED BY
PURCHASER.

 


(C)                                  SUPPLIER HEREBY REPRESENTS AND WARRANTS TO
PURCHASER THAT ALL PRODUCTS SOLD PURSUANT TO THIS SUPPLY AGREEMENT WILL CONFORM
TO THE PRODUCT SPECIFICATIONS SET FORTH ON SCHEDULE 1 ATTACHED HERETO.  ALL
CLAIMS FOR NONCONFORMITY TO SUCH REPRESENTATION AND WARRANTY SHALL BE MADE IN
WRITING TO SUPPLIER WITHIN FORTY-FIVE (45) DAYS AFTER DELIVERY THEREOF. 
SUPPLIER SHALL PROMPTLY REPLACE DEFECTIVE PRODUCTS WITH PRODUCT THAT MEETS THE
PRODUCT SPECIFICATIONS.  PURCHASER AGREES TO COOPERATE WITH SUPPLIER IN
CONNECTION WITH REMEDYING ANY NONCONFORMITY AND FOR THE RETURN ON SUPPLIER’S
INSTRUCTIONS AND AT SUPPLIER’S EXPENSE OF ANY DEFECTIVE PRODUCTS.  THE WARRANTY
SHALL BE VOIDED IF ANY OF THE PRODUCTS IS DAMAGED OR ALTERED BY PURCHASER BEFORE
CORRECTION OF ANY PRODUCT DEFECTS.

 


(D)                                 SUPPLIER MAKES NO OTHER WARRANTY, EXPRESS OR
IMPLIED, OF OR WITH RESPECT TO THE PRODUCTS OR THE DESIGN, MANUFACTURE OR
PERFORMANCE THEREOF, INCLUDING, WITHOUT LIMITATION, IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED AND EXCLUDED.

 


5.                                       FORCE MAJURE;  NO CONSEQUENTIAL DAMAGES

 


(A)                                  APART FROM ANY SPECIFIC PROVISIONS IN THIS
AGREEMENT EXCUSING ANY PARTY’S PERFORMANCE OR LIMITING ITS LIABILITY:

 


(I)                                     SUPPLIER SHALL BE EXCUSED FROM ANY
FAILURE OR DELAY IN PERFORMANCE TO THE EXTENT DIRECTLY OR INDIRECTLY CAUSED IN
WHOLE OR IN PART BY OR OTHERWISE RESULTING FROM UNAVAILABILITY OF RAW MATERIALS,
PARTS OR COMPONENTS FROM USUAL SOURCES OF SUPPLY, UNFORESEEN SHORTAGES OR
UNAVAILABILITY OF FUEL, TRANSPORTATION FAILURES OR DELAYS, LABOR DISPUTES OR
OTHER LABOR-RELATED PROBLEMS, GOVERNMENTAL ORDERS OR RESTRICTIONS, INABILITY TO
OBTAIN OR DELAY IN OBTAINING NECESSARY EQUIPMENT OR GOVERNMENTAL APPROVALS,
PERMITS, LICENSES OR ALLOCATIONS, FIRES, FLOODS, EARTHQUAKES OR OTHER ACTS OF
NATURE, ACCIDENTS, ACTS OF TERRORISM, CIVIL DISTURBANCE OR UNREST, WAR OR ANY
OTHER CIRCUMSTANCES OR EVENTS BEYOND ITS REASONABLE CONTROL, PROVIDED THAT
SUPPLIER GIVES PURCHASER WRITTEN NOTICE OF THE APPLICABLE SITUATION, ATTEMPTS TO
CONTINUE TO PERFORM IN PART TO THE EXTENT IT IS ABLE, AND MAKES REASONABLE
EFFORTS TO ALLEVIATE THE SITUATION SO AS TO RESUME FULL PERFORMANCE

 

3

--------------------------------------------------------------------------------


 


HEREUNDER.  UNDER ANY SUCH CIRCUMSTANCES, THE AFFECTED PARTY SHALL HAVE THE
ADDITIONAL TIME NEEDED TO PERFORM UNDER THIS AGREEMENT, UNLESS PERFORMANCE
BECOMES IMPOSSIBLE, IN WHICH CASE THE NONPERFORMING PARTY AGREES TO SO NOTIFY
THE PARTY WHO IS TO RECEIVE THE PERFORMANCE AS SOON AS REASONABLY POSSIBLE.  IN
THE EVENT OF ANY SUCH CONDITIONS, SUPPLIER SHALL HAVE THE RIGHT TO ALLOCATE ITS
AVAILABLE SUPPLY AS DETERMINED IN SUPPLIER’S REASONABLE JUDGMENT AND PURCHASER
SHALL HAVE THE RIGHT TO PURCHASE PRODUCTS FROM OTHER SOURCES DURING THE
CONTINUATION OF SUCH CONDITIONS IF ITS REQUIREMENTS FOR PRODUCTS ARE NOT MET BY
SUPPLIER.

 


(II)                                  NEITHER SUPPLIER, ON THE ONE HAND, NOR
PURCHASER, ON THE OTHER HAND, SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES IN CONNECTION WITH ANY
MATTERS RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR OTHERWISE RELATING
TO THE BUSINESS RELATIONSHIP OF THE PARTIES, EVEN THOUGH SUCH PARTY MAY HAVE
BEEN ADVISED BY THE OTHER PARTY OF THE POSSIBILITY OF SUCH DAMAGES.

 


(III)                               THIS AGREEMENT IS EXECUTED BY THE PARTIES
WITH FULL KNOWLEDGE OF THEIR RESPECTIVE TERMINATION RIGHTS HEREUNDER.  NO PARTY
HERETO SHALL BE LIABLE TO ANY OTHER PARTY FOR COMPENSATION, REIMBURSEMENT FOR
INVESTMENTS OR EXPENSES, LOST PROFITS, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR
DAMAGES OF ANY OTHER KIND OR CHARACTER, BECAUSE OF ANY EXERCISE OF SUCH RIGHTS.

 


6.                                       TERM.  THE COMMITMENTS OF THE PARTIES
HEREUNDER SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF AND SHALL, UNLESS
TERMINATED EARLIER AS PROVIDED IN SECTION 11 HEREOF, CONTINUE UNTIL THE DATE TEN
(10) YEARS FROM THE DATE HEREOF (THE “TERM”).

 


7.                                       LICENSE.

 


(A)                                  SUPPLIER HEREBY GRANTS PURCHASER, AT NO
COST, FOR THE DURATION OF THE TERM OF THIS AGREEMENT AN EXCLUSIVE,
NON-TRANSFERABLE, ROYALTY-FREE LICENSE TO USE THE DMF (DRUG MASTER FILE) FOR 10%
BULK IRON DEXTRAN SOLUTION IN THE NAME OF SUPPLIER REQUIRED BY THE UNITED STATES
FOOD AND DRUG ADMINISTRATION (DMF # 336) (THE “10% BULK IRON DEXTRAN SOLUTION
DMF”).  SUPPLIER SHALL DELIVER TO PURCHASER POSSESSION AND CONTROL OF THE 10%
BULK IRON DEXTRAN SOLUTION DMF.  PURCHASER HEREBY AGREES THAT IT WILL NOT, AT
ANY TIME, DIRECTLY OR INDIRECTLY, DO OR CAUSE TO BE DONE ANY ACT IN ANY WAY
IMPAIRING SUPPLIER’S RIGHT, TITLE AND INTEREST IN AND TO THE 10% BULK IRON
DEXTRAN SOLUTION DMF.

 


(B)                                 PURCHASER SHALL BE AT ALL TIMES DURING THE
TERM BE RESPONSIBLE FOR ALL ASPECTS OF PRODUCTION AND QUALITY CONTROL OF THE 10%
BULK IRON DEXTRAN SOLUTION AND SHALL MAINTAIN THE DRUG MASTER FILE WITH RESPECT
THERETO IN COMPLIANCE WITH THE THEN-CURRENT STANDARDS OF THE UNITED STATES FOOD
AND DRUG ADMINISTRATION AND OTHER APPLICABLE REGULATORY AUTHORITIES.  IN THE
EVENT THAT PURCHASER TRANSMITS OR RECEIVES ANY COMMUNICATION, MEMORANDUM OR
OTHER CORRESPONDENCE TO OR FORM ANY REGULATORY AGENCY, INCLUDING, WITHOUT
LIMITATION THE UNITED STATES FOOD AND DRUG ADMINISTRATION, CONCERNING THE
PRODUCTION, EFFICACY, SAFETY, LABELING OR ANY OTHER MATTER RELATING TO 10% BULK
IRON DEXTRAN SOLUTION, PURCHASER SHALL PROVIDE A COPY OF SAME TO SUPPLIER WITHIN
TWO (2) BUSINESS DAYS AFTER TRANSMITTAL OR RECEIPT THEREOF.

 

4

--------------------------------------------------------------------------------


 


8.                                       LEASE OF EQUIPMENT.

 


(A)                                  DURING THE TERM OF THIS AGREEMENT, SUPPLIER
HEREBY LEASES TO PURCHASER, WITHOUT COST, THE EQUIPMENT OWNED BY SUPPLIER LISTED
ON SCHEDULE 2 ATTACHED HERETO (THE “EQUIPMENT”).

 


(B)                                 SUPPLIER SHALL RETAIN OWNERSHIP OF THE
EQUIPMENT.  PURCHASER SHALL NOT REMOVE THE EQUIPMENT FROM PURCHASER’S FACILITIES
LOCATED AT 12340 SANTA FE TRAIL DRIVE, LENEXA, KANSAS WITHOUT SUPPLIER’S PRIOR
WRITTEN CONSENT.  PURCHASER SHALL PLAINLY AND CONSPICUOUSLY MARK OR OTHERWISE
ADEQUATELY IDENTIFY THE EQUIPMENT AS “PROPERTY OF CHEMDEX, INC.” AND, IF
REQUESTED BY SUPPLIER, EXECUTE ALL DOCUMENTS NECESSARY TO EFFECTIVELY PROTECT
SUPPLIER’S OWNERSHIP INTEREST IN THE EQUIPMENT AGAINST CREDITORS OF PURCHASER OR
OTHER THIRD PARTIES.  PURCHASER HEREBY IRREVOCABLY WAIVES THE RIGHT OF SET OFF
WITH RESPECT TO THE EQUIPMENT.

 


(C)                                  THE EQUIPMENT, WHILE IN THE CUSTODY OR
CONTROL OF PURCHASER, SHALL BE HELD AT PURCHASER’S RISK AND SHALL BE INSURED  BY
PURCHASER AGAINST LOSS, THEFT, FIRE OR OTHER CASUALTY IN AN AMOUNT EQUAL TO THE
CURRENT MARKET VALUE THEREFORE.  DURING THE TERM HEREOF, PURCHASER SHALL PAY ALL
PERSONAL PROPERTY TAXES DUE WITH RESPECT TO THE EQUIPMENT.  PURCHASER SHALL
REASONABLY MAINTAIN THE EQUIPMENT AT ITS OWN EXPENSE.  NO MATERIAL MODIFICATION
TO THE EQUIPMENT SHALL BE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF SUPPLIER.

 


(D)                                 UPON TERMINATION OF THIS AGREEMENT FOR ANY
REASON, PURCHASER AGREES TO, AT THE ELECTION OF SUPPLIER, REMOVE THE EQUIPMENT,
PREPARE FOR SHIPMENT AND DELIVER SAME IN GOOD CONDITION, REASONABLE WEAR AND
TEAR EXCEPTED, TO OR AT THE DIRECTION OF SUPPLIER PURSUANT TO WRITTEN
INSTRUCTIONS, OR PROVIDE SUPPLIER REASONABLE ACCESS IN ORDER FOR SUPPLER TO
CONDUCT SUCH REMOVAL.  IN THE EVENT THAT SUPPLIER ELECTS TO HAVE PURCHASER
CONDUCT SUCH REMOVAL, SUPPLIER AGREES TO PAY ALL COSTS ASSOCIATED WITH THE
PREPARATION AND REMOVAL OF THE EQUIPMENT, INCLUDING, BUT NOT LIMITED TO SHIPPING
COSTS.

 


(E)                                  THE EQUIPMENT IS PROVIDED TO PURCHASER “AS
IS” AND SUPPLIER MAKES NO WARRANTY, EXPRESS, IMPLIED OR OTHERWISE, OF OR WITH
RESPECT TO THE EQUIPMENT OR THE DESIGN, CONSTRUCTION OR PERFORMANCE THEREOF,
INCLUDING, WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED AND EXCLUDED.

 


9.                                       INDEMNIFICATION.

 


(A)                                  SUPPLIER WILL INDEMNIFY AND HOLD PURCHASER,
ITS AFFILIATES AND SUBSIDIARIES, AND ALL OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ASSIGNEES
AND SUCCESSORS HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES, JUDGMENTS,
LIABILITIES, COSTS, LOSSES AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND AMOUNTS
PAID IN SETTLEMENT ARISING FROM ANY DEMAND, SUIT OR CLAIM (COLLECTIVELY,
“LOSSES”) INCURRED BY PURCHASER RESULTING FROM ACTS OR OMISSIONS OF SUPPLIER OR
ARISING OUT OF A BREACH BY SUPPLIER OF ANY OF ITS

 

5

--------------------------------------------------------------------------------


 


REPRESENTATIONS, WARRANTIES, AGREEMENTS, COVENANTS OR OBLIGATIONS UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT (I) SUPPLIER SHALL NOT BE REQUIRED TO
INDEMNIFY PURCHASER TO THE EXTENT SUCH LOSSES ARISE FROM THE NEGLIGENCE OF
PURCHASER OR BREACH OF THIS AGREEMENT BY PURCHASER , AND (II) NO SETTLEMENT BY
PURCHASER OF ANY CLAIM WHICH WOULD GIVE RISE TO LIABILITY ON THE PART OF
SUPPLIER SHALL BE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF SUPPLIER.

 


(B)                                 PURCHASER WILL INDEMNIFY AND HOLD SUPPLIER,
ITS AFFILIATES AND SUBSIDIARIES, AND ALL OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ASSIGNEES
AND SUCCESSORS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES INCURRED BY SUPPLIER
RESULTING FROM ACTS OR OMISSIONS OF PURCHASER OR ARISING OUT OF A BREACH BY
PURCHASER OF ANY OF ITS REPRESENTATIONS, WARRANTIES, AGREEMENTS, COVENANTS OR
OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I) PURCHASER SHALL
NOT BE REQUIRED TO INDEMNIFY SUPPLIER TO THE EXTENT SUCH LOSSES ARISE FROM THE
NEGLIGENCE OF SUPPLIER OR BREACH OF THIS AGREEMENT BY SUPPLIER, AND (II) NO
SETTLEMENT BY SUPPLIER OF ANY CLAIM WHICH WOULD GIVE RISE TO LIABILITY ON THE
PART OF PURCHASER SHALL BE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER.

 


(C)                                  THIS PARAGRAPH 9 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

 


10.                                 CONFIDENTIAL INFORMATION.

 


(A)                                  PURCHASER AND SUPPLIER EACH HAVE DISCLOSED
AND/OR MAY DISCLOSE TO THE OTHER DIRECTLY OR INDIRECTLY, THROUGH OFFICERS OR
EMPLOYEES, UNDER THIS AGREEMENT AND PREVIOUS AGREEMENTS AND RELATIONSHIPS,
WRITTEN AND ORAL INFORMATION FOR THE SOLE PURPOSE OF PRODUCING PRODUCTS, 10%
BULK IRON DEXTRAN SOLUTION AND FINISHED GOODS INCORPORATING THE PRODUCTS, AND
COMPLYING WITH GOVERNMENTAL REQUIREMENTS RELATING TO THE MANUFACTURE AND SALE
THEREOF.  SUCH INFORMATION, AS WELL AS OTHER CONFIDENTIAL INFORMATION DISCLOSED
IN THE PAST OR FUTURE BY EITHER PARTY TO THE OTHER, OR ITS OFFICERS OR
EMPLOYEES, IS CONFIDENTIAL AND SHALL NOT BE DISCLOSED BY THE RECIPIENT TO THIRD
PARTIES, OR USED BY THE RECIPIENT FOR ANY PURPOSE EXCEPT AS PROVIDED HEREIN
WITHOUT THE PRIOR WRITTEN CONSENT OF THE DISCLOSING PARTY.  “CONFIDENTIAL
INFORMATION” AS USED HEREIN INCLUDES ALL INFORMATION RELATING TO THE PRODUCT,
FINISHED GOODS INCORPORATING THE PRODUCTS, OR FUTURE PRODUCTS SIMILAR OR
RELATING TO THE PRODUCTS, ANY SPECIFICATIONS, PLANS, TECHNOLOGY, TRADE SECRETS,
MANUFACTURING PROCEDURES AND OTHER TECHNICAL INFORMATION, THE EQUIPMENT,
MARKETING AND SALES PLANS, OR ANY FINANCIAL AND COST DATA RELATING TO THE
PRODUCTS AND FINISHED GOODS INCORPORATING THE PRODUCTS.

 


(B)                                 CONFIDENTIAL INFORMATION SHALL BE MAINTAINED
BY EMPLOYEES OF PURCHASER AND SUPPLIER IN CONFIDENCE, AND SHALL BE DISCLOSED
ONLY TO THOSE EMPLOYEES WHO NEED TO KNOW SUCH INFORMATION FOR PURPOSES OF THE
PERFORMANCE OF THEIR DUTIES CONSISTENT WITH THIS AGREEMENT.  THIS SECTION 10
SHALL NOT RESTRICT THE USE OF INFORMATION THAT BECOMES GENERALLY AVAILABLE TO
THE PUBLIC, OR WHICH BECAME OR BECOMES KNOWN TO EITHER PARTY THROUGH LAWFUL
MEANS PRIOR TO, DURING OR AFTER THE TERM OF THIS AGREEMENT FROM SOURCES UNDER NO
OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSING PARTY, OR AS A RESULT OF
DISCLOSURE, OR OTHER ACT, BY EITHER OF THE PARTIES TO THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(C)                                  ALL CONFIDENTIAL INFORMATION SHALL REMAIN
THE SOLE PROPERTY OF THE DISCLOSING PARTY AND SHALL BE RETURNED BY THE OTHER
PARTY TO THE DISCLOSING PARTY PROMPTLY UPON REQUEST, TOGETHER WITH ALL COPIES
MADE THEREOF.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS, OR DEEMED TO BE
A TRANSFER OR LICENSE TO EITHER PARTY OF THE OTHER PARTY’S RIGHTS IN
CONFIDENTIAL INFORMATION.

 


(D)                                 AT THE EXPIRATION OF THE 10 YEAR TERM OF
THIS AGREEMENT, THE OBLIGATIONS OF THE PARTIES UNDER THIS SECTION 10 SHALL
TERMINATE.

 


11.                                 DEFAULT; REMEDIES.  THIS AGREEMENT MAY BE
TERMINATED (A) FOR CAUSE UPON WRITTEN NOTICE BY EITHER PARTY TO THE OTHER IN THE
EVENT THAT THE OTHER PARTY HAS FAILED TO PERFORM ANY MATERIAL OBLIGATION ARISING
HEREUNDER OR IN RESPECT OF ANY ORDER PLACED HEREUNDER AND SUCH FAILURE CONTINUES
UNCURED FOR MORE THAN THIRTY (30) DAYS AFTER DELIVERY OF WRITTEN NOTICE BY THE
PARTY EXERCISING THE RIGHT TO TERMINATE UNDER THIS SUBCLAUSE (A) TO THE OTHER
PARTY SPECIFYING IN REASONABLE DETAIL THE FAILURE(S) OF PERFORMANCE ON WHICH THE
TERMINATION IS BASED; PROVIDED, HOWEVER, THAT EITHER PARTY SHALL ONLY BE
OBLIGATED TO DELIVER SUCH NOTICE AND ALLOW SUCH OPPORTUNITY TO CURE PRIOR TO
TERMINATION OF THIS AGREEMENT TWICE OVER THE TERM OF THIS AGREEMENT, (B)
IMMEDIATELY WITH OR WITHOUT NOTICE BY EITHER PARTY IN THE EVENT THAT THE OTHER
PARTY BECOMES INSOLVENT, CEASES TO DO BUSINESS AS A GOING CONCERN, HAS A
MATERIAL PORTION OF ITS ASSETS SEIZED, ATTACHED, LEVIED UPON OR SUBJECT TO A
RECEIVERSHIP OR ASSIGNMENT FOR THE BENEFIT OF CREDITORS, BECOMES A DEBTOR IN ANY
VOLUNTARY OR INVOLUNTARY CASE UNDER THE UNITED STATES BANKRUPTCY CODE AS FROM
TIME TO TIME IN EFFECT AND/OR ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE OR TO PERFORM HEREUNDER. IN ADDITION, EACH PARTY
SHALL HAVE ALL RIGHTS AND REMEDIES PROVIDED UNDER THE UNIFORM COMMERCIAL CODE
AND/OR OTHER APPLICABLE LAW AS FROM TIME TO TIME IN EFFECT.  TERMINATION SHALL
NOT AFFECT THE LIABILITY, IF ANY, OF EITHER PARTY FOR BREACH OF THIS AGREEMENT.

 


12.                                 RELATIONSHIP OF THE PARTIES.  ALL WORK OR
OBLIGATIONS PERFORMED BY EITHER PARTY HEREUNDER SHALL BE PERFORMED AS AN
INDEPENDENT CONTRACTOR AND NOT AS AN AGENT OF THE OTHER PARTY.  EACH PARTY
ACKNOWLEDGES THAT IT DOES NOT HAVE AUTHORITY TO OBLIGATE OR BIND THE OTHER PARTY
IN ANY WAY.  NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED TO CREATE AN
AGENCY, A PARTNERSHIP OR A JOINT VENTURE BETWEEN THE PARTIES HERETO.

 


13.                                 GOVERNING LAW; WAIVER OF JURY TRIAL.

 


(A)                                  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY,
THE INTERNAL LAWS OF THE STATE OF KANSAS, WITHOUT GIVING EFFECT TO PROVISIONS
THEREOF REGARDING CONFLICT OF LAWS.

 


(B)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS OR EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY
HERETO.  THE PARTIES EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF
ACTION SHALL BE TRIED BY THE COURT

 

7

--------------------------------------------------------------------------------


 


WITHOUT A JURY.  EACH OF THE PARTIES FURTHER WAIVES ANY RIGHT TO SEEK TO
CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.

 


14.                                 OTHER PROVISIONS.

 


(A)                                  ANY ACTION FOR BREACH OF THIS AGREEMENT
(OTHER THAN CLAIMS FOR PAYMENT OF THE PRICE OF THE PRODUCT) SHALL BE COMMENCED
WITHIN ONE (1) YEAR AFTER THE CAUSE OF ACTION HAS ACCRUED.

 


(B)                                 THIS AGREEMENT SHALL IN NO WAY RESTRICT THE
RIGHT OF SUPPLIER TO SELL (I) PRODUCTS FOR USE IN PRODUCING 10% BULK IRON
DEXTRAN SOLUTION FOR VETERINARY USE TO CUSTOMERS OTHER THAN PURCHASER OUTSIDE OF
THE UNITED STATES OF AMERICA, OR (II) PRODUCTS FOR USE OTHER THAN PRODUCING 10%
BULK IRON DEXTRAN SOLUTION FOR VETERINARY USE TO CUSTOMERS OTHER THAN PURCHASER
WITHIN OR OUTSIDE OF THE UNITED STATES OF AMERICA.

 


(C)                                  ANY WAIVER OF ANY OF THE TERMS OF OR
PERFORMANCE DUE UNDER THIS AGREEMENT SHALL APPLY ONLY TO THE SPECIFIC MATTER
INVOLVED AND WILL NOT BE DEEMED TO CONSTITUTE A WAIVER OF OTHER OR FUTURE RIGHTS
OR OBLIGATIONS HEREUNDER.

 


(D)                                 THIS AGREEMENT, INCLUDING SCHEDULE 1 AND
SCHEDULE 2 ATTACHED HERETO, TOGETHER WITH THE ORDERS HEREUNDER, CONSTITUTE THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS, NEGOTIATIONS AND PRIOR
PROPOSALS REGARDING THE SUBJECT MATTER HEREOF.

 


(E)                                  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY
A WRITING SIGNED BY PURCHASER, SUPPLIER.

 


(F)                                    ANY NOTICES, CONSENTS OR OTHER
COMMUNICATIONS REQUIRED TO BE SENT OR GIVEN HEREUNDER BY ANY OF THE PARTIES
SHALL IN EVERY CASE BE IN WRITING AND SHALL BE DEEMED PROPERLY SERVED IF (I)
DELIVERED PERSONALLY, (II) SENT BY REGISTERED OR CERTIFIED MAIL, IN ALL SUCH
CASES WITH FIRST CLASS POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (III)
DELIVERED BY A RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) SENT BY FACSIMILE
TRANSMISSION TO THE PARTIES AT THE ADDRESSES AS SET FORTH BELOW OR AT SUCH OTHER
ADDRESSES AS MAY BE FURNISHED IN WRITING.

 

If to Purchaser to:

 

Sparhawk Laboratories, Inc.
12340 Santa Fe Trail Drive
Lenexa, Kansas
Attention:  Bert Hughes
Facsimile:  (913) 888-6741

 

If to Supplier to:

 

8

--------------------------------------------------------------------------------


 

Chemdex, Inc.
c/o Dextran Products, Inc.
421 Comstock Road
Toronto, Ontario, Canada  M1L 2H5
Attention:  George G. Usher
Facsimile:  (416) 755-0334

 

Date of service of such notice shall be (w) the date such notice is personally
delivered, (x) three (3) business days after the date of mailing if sent by
certified or registered mail, (y) one (1) business day after date of delivery to
the overnight courier if sent by overnight courier or (z) the next succeeding
Business Day after receipt of a facsimile (provided that a transmission
confirmation sheet is emitted from such facsimile machine).

 


(G)                                 NO PARTY HERETO MAY ASSIGN OR SUBCONTRACT
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY HERETO; PROVIDED, HOWEVER, THAT SUPPLIER MAY ASSIGN OR
SUBCONTRACT ITS RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT TO AN ENTITY
CONTROLLED BY OR UNDER COMMON CONTROL WITH SUPPLIER WITHOUT THE CONSENT OF
PURCHASER UPON WRITTEN NOTICE THEREOF TO PURCHASER.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.

 


(H)                                 THE HEADINGS IN THIS AGREEMENT ARE INSERTED
FOR CONVENIENCE ONLY AND ARE IN NO WAY INTENDED TO DESCRIBE, INTERPRET, DEFINE
OR LIMIT THE SCOPE, EXTENT OR INTENT OF THIS AGREEMENT OR ANY PROVISION HEREOF.

 


(I)                                     THE PROVISIONS HEREOF SHALL BE DEEMED
INDEPENDENT AND SEVERABLE, AND THE INVALIDITY OR PARTIAL INVALIDITY OR
UNENFORCEABILITY OF ANY ONE PROVISION OR PORTION HEREOF SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.

 


(J)                                     THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


(K)                                  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE USED AGAINST ANY PARTY
HERETO.

 

[End of document

signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date set forth above, each by an officer thereunto duly
authorized.

 

 

SPARHAWK LABORATORIES, INC.

 

By: 

\s\ E. Bert Hughes

 

 

 

E. Bert Hughes, President

 

 

 

 

CHEMDEX, INC.

 

 

 

By: 

\s\ George G. Usher

 

 

 

George G. Usher, President

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Product Specifications

 

Product:

 

Dialysed Iron (Ferric Hydroxide)

 

XXXX*

 

Product:

 

Hydrogenated Dextran Solution for Manufacture of
10% Hydrogenated Iron Dextran

 

XXXX*

 

--------------------------------------------------------------------------------

*  Confidential portions omitted and filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Equipment

 

Asset ID

 

Description

 

Manufacturer

 

Serial
Number

 

Sparhawk ID

 

000013-1

 

Stainless Steel Tank, XXXX*

 

 

 

 

 

Tank #1

 

000013-1

 

Stainless Steel Tank, XXXX*

 

 

 

 

 

Tank #19

 

000013-1

 

Stainless Steel Tank, XXXX*

 

 

 

 

 

Tank #55

 

000014-1

 

Ultra Filtration System – XXXX*

 

 

 

 

 

UF-A

 

000014-1

 

Ultra Filtration System – XXXX*

 

 

 

 

 

UF-B

 

000014-1

 

Ultra Filtration System - Pump/Romicon Filters

 

 

 

 

 

 

 

000015-1

 

Pump

 

APV

 

H-6898-94

 

 

 

000016-1

 

Factory Scales, XXXX*

 

Weigh-Tronix

 

 

 

 

 

000021-1

 

Reactor

 

Pfaudler

 

E18040121

 

Vessel #6

 

000023-1

 

5% Bulk Iron Reactor

 

Pfaudler

 

 

 

Vessel #22

 

000004-1

 

Lab Equipment

 

 

 

 

 

 

 

000027-1

 

HPLC Differential Refactometer

 

 

 

 

 

 

 

000028-1

 

Autosampler

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  Confidential portions omitted and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------